Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over some claims of U.S. Patent No. 10,715,459.
Regarding claims 1-20, claims 1-20 of U.S. Patent No. 10,715,459 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.  Although the conflicting claims are not identical, they are not patentably distinct from each other because modifications are obvious.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 

lizawa, US Pub. No.20160241469.

As to claim 1, lizawa discloses a method, comprising:
 maintaining, by a first computer system in a first layer of a multi-layer computer network, state information defining an information flow within the multi-layer computer network, wherein the information flow includes a plurality of actions, one of which is assigned to a second, different computer system in a second layer of the multi-layer computer network (processing topology information including information of nodes, ports, and links and flow, see abstract, fig.1, [0031] to [(0032]);
 receiving, by the first computer system, a request to update the information flow such that the action is re-assigned to a third, different computer system; and in response to receiving the request, the first computer system causing the second computer system to no longer perform the action, generating program instructions that are executable by the third computer system to perform the action and causing the program instructions to be sent to the third computer system (managing a layer boundary between the upper layer and the lower layer, an inter- database information correspondence management unit, see fig.2, [0033] to [0038]).As to claim 2, lizawa discloses prior to generating the program instructions that are executable to perform the action, the first computer system determining whether the third computer system is capable of performing the action based on a processing capacity of the third computer system (see {0042] to [0048]). As to claim 3, lizawa discloses causing, by the first computer system, a user interface to be displayed to a user via a user device, wherein the user interface presents a plurality of settings that are configurable by the user, and wherein the plurality of settings include: a first setting configurable to define a computer system in the multi-layer computer network for performing the action; and wherein the request to update the information flow is received via the user interface (see [0045] to [0049]). As to claim 4, lizawa discloses wherein the plurality of settings include: a second setting that is configurable to define a condition that upon satisfaction, the action is performed, wherein the request to update the information flow indicates a particular condition for the action (see [0042] to [0048]). As to claim 5, lizawa discloses receiving, by the first computer system, information indicative of a resource utilization of the third computer system; in response to determining that the resource utilization does not satisfy a threshold resource usage amount, the first computer system: assigning an additional one of the plurality of actions to be performed by the third computer system; and causing additional program instructions to be sent to the third computer system that are executable to perform the additional action (see [0048] to [0055]). As to claim 6, lizawa discloses wherein the state information includes a state machine that defines a plurality of states representative of the information flow, and wherein 

making a determination to modify the information flow such that the action is re-assigned to a third, different computer system (managing a layer boundary between the upper layer and the lower layer, an inter- database information correspondence management unit, see fig.2, [0033] to [0038]) ; and
 in response to making the determination to modify the information flow: causing the second computer system to no longer perform the action, generating program instructions that are executable by the third computer system to perform the action and causing the program instructions to be sent to the third computer system (setting up of the flow becomes a failure, and, thus, the status information of the flow is changed to "setting failed and resetting the flow to another path using the topology information in the user-facing NWDB, see [0060] to [0062] and [0149]).  . As to claim 12, lizawa discloses wherein the operations further comprise: performing comparisons between resource utilization values of a plurality of computer systems of the multi-layer computer network and a threshold resource utilization value, wherein the plurality of computer systems includes the second and third computer systems, and wherein the determination to modify the information flow is made based on the comparisons (see [0062] to [0066]). As to claim 13, lizawa discloses the operations further comprise: causing a user interface to be displayed to a user via a user device that presents one or more suggested computer systems in the multi-layered computer network for which to assign the action, wherein the determination to modify the information flow is made based on a selection involving the one or more suggested computer systems (see [0058] to [0062]). As to claim 14, lizawa discloses accessing device information for the third computer system that identifies a processing and memory capacity of the third computer system, wherein the program instructions are generated based on the accessed device information (see [0062] to [0064]). As to claim 15, lizawa discloses the operations further comprise: prior to generating the program instructions, determining, based on the device information, whether the processing and memory capacity of the third computer system satisfies a threshold capacity for performing the action (see [0002] and [0064]). As to claim 16, lizawa discloses the operations further comprise: providing, to the third computer system, contextual information that defines a contact that is usable to notify an entity, wherein the action involves notifying the entity in response to a fourth, different computer system reaching a particular operational state, and wherein the fourth computer system is in a third layer of the multi-layer computer network (see [0070] to [0074]). As to claim 17, lizawa discloses a non-transitory, computer-readable medium having program instructions stored thereon that are capable of causing a midpoint computer system to perform operations comprising: 
receiving, from a cloud-based computer system of a cloud platform, program instructions that are executable to perform a plurality of actions defined in an information flow that defines actions that are to be performed in different layers of a multi-layer computer network, wherein the midpoint and cloud-based computer systems reside in different layers of the multi-layer computer network and causing execution of the program instructions to perform the plurality of actions (processing topology information including information of nodes, ports, and links and flow, see abstract, fig.1, [0031] to [(0036]); 
 receiving, from the cloud-based computer system, a command to no longer perform the plurality of actions defined in the information flow; and in response to receiving the command, ceasing execution of the program instructions received from the cloud-based computer system as part of the information flow (setting up of the flow becomes a failure, and, thus, the status information of the flow is changed to "setting failed and resetting the flow to another path using the topology information in the user-facing NWDB, see [0060] to [0062] and [0149]).  As to claim 18, lizawa discloses the operations further comprise: sending, to the cloud-based computer system, system information identifying a processing utilization and a memory utilization, wherein the cloud-based computer system is configured to 

Conclusion
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.

/KHANH Q DINH/               Primary Examiner, Art Unit 2458